DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 09/09/2022 responsive to the Office Action filed 06/09/2022 has been entered. Specification and claims 1, 4-7, 15 and 20 have been amended. Claims 2 and 3 have been canceled. Claims 1 and 4-20 remain pending in this application.

Response to Arguments

The specification, specifically Pa [0030], has been amended to address the informality of the drawings, thus the objection of Drawings has been withdrawn.
Applicant arguments, see Amendments pages 6-7 filed 09/09/2022, with respect to the rejection of the claim 1 under 102(a)(1) and the rejection of the claim 15 under 103 have been fully considered. Due to the amendments, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claim 1 is made in view of Howe (US 2016/0305619) with Kadoriku et al. (US 2016/0018081), and a new ground(s) of rejection of claim 15 is made in view of Howe (US 2016/0305619) with Kadoriku et al. (US 2016/0018081) and Feuillade et al. (US 2021/0379846).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 10, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2016/0305619) in view of Kadoriku et al. (US 2016/0018081).

With respect to claims 1 and 12, Howe teaches a process for making a light modifying article (“light modifying element”, “a lens with refraction features”, Pa [0195] and [0202]) for a illumination device (“light fixture”) (Pa [0165]), the process comprising:
providing a clear or translucent substrate (“a clear or translucent substrate”, Pa [0195]);
growing a plurality of optical elements (“refraction features RF”) on the substrate using a printing process using an ink that is either clear or translucent to create a modified article (“refraction features RF (the areas between each set of dotted lines) comprise a layer of particles that have been printed on a surface of the lens by a printing process”, and “Each refraction feature may be printed utilizing … diffusion particles such as glass beads, or white ink with reflective particles such as titanium dioxide.”, Pa [0195]); and
configuring the article into a particular shape to meet the configuration requirements (“An example embodiment of LME may be fabricated with its final shape”, Pa [0177]).
Howe teaches that the single LME or two LME sections may be fabricated by any suitable method, such as injection molding, vacuum forming or extrusion methods for example and an example embodiment of LME may be fabricated with its final shape (Pa [0177]), but does not specifically teach configuring the article for mounting into a vehicle such that the optical elements grown will act on light emitted from a vehicle light source.
In the same field of endeavor, Illumination device, Kadoriku teaches that the illumination device including a lens unit, a reflector unit located below it, LED light sources that are plural light-emitting elements located below it, and a substrate is used as a headlight for vehicles (Pa [0071] and [0159]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe with the teachings of Kadoriku and modify the final shape of Howe’s light fixture in order to use the light fixture in the headlight for vehicles. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

With respect to claim 4, Howe as applied to claim 1 above further teaches growing the plurality of optical elements onto a portion of the article and leaving another portion of the article void of optical elements (Fig. 20 shows that the refraction features are spaced apart from each other.).

With respect to claims 6 and 7, Howe as applied to claim 1 above further teaches that incorporating the substrate into a lamp assembly such that the at least one optical element is on the interior or exterior of the assembly on a substrate surface facing or opposite the vehicle light source (“refraction elements may be formed on an example embodiment of lens on either the front or back lens surface”, Pa [0193]). 

With respect to claim 8, Howe as applied to claim 1 above further teaches that the substrate comprises Polycarbonate (Pa [0176]).

With respect to claim 10, in another embodiment Howe as applied to claim 1 above further teaches that lenses may have one or more optical film overlays wherein the refraction features may be formed on the one or more optical film overlays (Pa [0193]). Since the claim does not require any specific material for the adhesion promoting material, and Howe does not teach that the refraction features formed on the optical film are detached from the optical film, one would appreciated that the optical film would correspond to the claimed adhesion promoting material.

With respect to claims 13 and 20, Howe as applied to claim 1 above further teaches vacuum forming the light-modifying article over a mold to conform the light-modifying article into the particular vehicle design  (“the single LME or two LME sections may be fabricated by …vacuum forming methods for example. An example embodiment of LME may be fabricated with its final shape”, Pa [0177]).

With respect to claim 14, Howe as applied to claim 12 above further teaches cutting or otherwise removing unnecessary materials from the article (“cutting template for the LME 10 includes fold or score lines 20, along which the optical film may be subsequently folded, refraction element score lines 11, and mounting holes 7.”, Pa [0205]).

Claims 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2016/0305619) in view of Kadoriku et al. (US 2016/0018081) as applied to claims 1 and 4 above, and further in view of Feuillade et al. (US 2021/0379846).

With respect to claim 5, Howe as applied to claim 3 above teaches that the plurality of optical elements (“refraction features RF”) comprise a layer of particles that have been printed on a surface of the lens by a printing process (Pa [0195]) and chasms between each of the optical elements in the plurality (Fig. 20), and each optical element (“refraction feature RF”) may have a gradient pattern wherein a layer of particles (or texture etc.) may be thicker in the center region of each refraction feature RF and the layer of particles (or texture etc.) may become thinner towards the outer edges of each refraction feature RF (Pa [0195]), but the combination is silent to creating the plurality of optical elements layer by layer thus defining plateaus at the top of each of the optical elements before completion of the article.
In the same field of endeavor, a method for the manufacturing of an optical element, Feuillade teaches that the method comprises additively manufacturing the optical element by depositing a plurality of predetermined volume elements of the liquid mixture of polymerizable compounds on the predetermined build support (Pa [0021]), and optical element was built on a substrate by stacking multiple flat layers with different diameters, yielding a plano-convex structure (Pa [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe with the teachings of Feuillade and substitute Feuillade’s additive manufacturing for Howe’s printing for the purpose of forming the plurality of optical elements (“refraction features RF”) having a gradient pattern. One would appreciate that additive manufacturing the plurality of optical elements layer by layer would inherently define plateaus at the top of each of the optical elements before completion of the article.

With respect to claim 9, Howe as applied to claim 1 above further teaches that the substrate may include any type of substrate that may provide suitable structure and optical properties for the intended application, and examples of suitable substrates may include polycarbonates, acrylics, optical film etc. (Pa [0221]), but the combination is silent to Polymethyl Methacrylate (PMMA). 
In the same field of endeavor, a method for the manufacturing of an optical element, Feuillade teaches that optical element was built on a PMMA substrate by stacking multiple flat layers with different diameters, yielding a plano-convex structure (Pa [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe with the teachings of Feuillade and substitute Feuillade’s PMMA substrate for Howe’s substrate for the purpose of obtaining the same effect/result - forming the light modifying article since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claim 11, Howe as applied to claim 1 above is silent to curing the ink using ultraviolet (UV) light during the growing step.
In the same field of endeavor, a method for the manufacturing of an optical element having a refractive index above 1.59 to reduce the thickness of the lens (Pa [0002]-[0003]), Feuillade teaches that the method (Pa [0011]-[0023]) comprises providing a predetermined build support, providing a predetermined volume of a liquid mixture of polymerizable compounds, additively manufacturing said optical element by depositing a plurality of predetermined volume elements of said liquid mixture of polymerizable compounds on said predetermined build support, inducing partial polymerization of the polymerizable compounds in said volume elements, and completing polymerization of the polymerizable compounds in said volume elements to form said optical element. Feuillade further teaches that final step of completing polymerization can be carried out by applying ultraviolet radiations (Pa [0068] and [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe with the teachings of Feuillade and substitute Feuillade’s liquid mixture of polymerizable compounds and manufacturing method including curing using UV light for Howe’s ink with reflective particles and printing method for the purpose of obtaining the optical elements having a refractive index above 1.59 and the reduced thickness.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2016/0305619) in view of Kadoriku et al. (US 2016/0018081) and Feuillade et al. (US 2021/0379846).

With respect to claims 15 and 19, Howe teaches a method of making a light-modifying article (“light modifying element”, “a lens with refraction features”, Pa [0195] and [0202]), the method comprising: 
providing a substrate, the substrate being clear or translucent (“a clear or translucent substrate”, Pa [0195]); 
depositing a plurality of ink layers on a first side of the substrate, each of the layers in the plurality being either clear or translucent; configuring the layers as deposited to form a plurality of optical elements (“refraction features RF”) on the substrate, the optical elements projecting outward from the first side of the substrate to form a light-modifying article (“refraction features RF (the areas between each set of dotted lines) comprise a layer of particles that have been printed on a surface of the lens by a printing process”, and “Each refraction feature may be printed utilizing … diffusion particles such as glass beads, or white ink with reflective particles such as titanium dioxide.”, Pa [0195]), and   
configuring the article into a particular shape to meet the configuration requirements (“An example embodiment of LME may be fabricated with its final shape”, Pa [0177]).

Howe teaches that the single LME or two LME sections may be fabricated by any suitable method, such as injection molding, vacuum forming or extrusion methods for example and an example embodiment of LME may be fabricated with its final shape (Pa [0177]), but does not specifically teach curing each of the layers during or immediately after deposition, and configuring the light-modifying article to be secured into a vehicle light housing and be continuous with and match up with surrounding vehicle panels or other structures in a particular vehicle design.
In the same field of endeavor, a method for the manufacturing of an optical element having a refractive index above 1.59 to reduce the thickness of the lens (Pa [0002]-[0003]), Feuillade teaches that the method (Pa [0011]-[0023]) comprises providing a predetermined build support, providing a predetermined volume of a liquid mixture of polymerizable compounds, additively manufacturing said optical element by depositing a plurality of predetermined volume elements of said liquid mixture of polymerizable compounds on said predetermined build support, inducing partial polymerization of the polymerizable compounds in said volume elements, and completing polymerization of the polymerizable compounds in said volume elements to form said optical element. Feuillade further teaches that final step of completing polymerization can be carried out by applying ultraviolet radiations (Pa [0068] and [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe with the teachings of Feuillade and substitute Feuillade’s liquid mixture of polymerizable compounds and manufacturing method including curing using UV light for Howe’s ink with reflective particles and printing method for the purpose of obtaining the optical elements having a refractive index above 1.59 and the reduced thickness.
Furthermore, in the same field of endeavor, Illumination device, Kadoriku teaches that the illumination device including a lens unit, a reflector unit located below it, LED light sources that are plural light-emitting elements located below it, and a substrate is used as a headlight for vehicles (Pa [0071] and [0159]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe in view of Feuillade with the teachings of Kadoriku and modify the final shape of the light fixture in order to use the light fixture in the headlight for vehicles. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). One would have found it obvious to configure the light-modifying article to be secured into a vehicle light housing and be continuous with and match up with surrounding vehicle panels or other structures in a particular vehicle design for the purpose of perfectly installing the light fixture in the vehicle.

With respect to claim 16, Howe as applied to claim 15 above further teaches leaving a distinct portion of the article void of optical elements (Fig. 20 shows that the refraction features are spaced apart from each other.).

With respect to claim 17, Kadoriku as applied in the combination regarding claim 15 above further teaches incorporating the article into a vehicle lamp assembly such that the plurality of optical elements are on the interior of a vehicle light housing chamber (Fig. 7).

With respect to claim 18, in another embodiment Howe as applied to claim 15 above further teaches that lenses may have one or more optical film overlays wherein the refraction features may be formed on the one or more optical film overlays (Pa [0193]). Since the claim does not require any specific material for the adhesion promoting material, and Howe does not teach that the refraction features formed on the optical film are detached from the optical film, one would appreciated that the optical film would correspond to the claimed adhesion promoting material.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742